DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 31, and 38-40 have been canceled.  Claim 28 has been amended.  Claims 28-30, 34, 35 and 41-47 are pending and under consideration. 

The rejection of claims 28-30, 34, 35, 41-47 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in light of applicant’s amendment of claim 28.

The provisional rejection of claims 28-30, 34, 35, 41-45, and 47 on the ground of nonstatutory double patenting as being unpatentable over claims 40, 42, 44, 47-49, 52-61 of copending Application No. 15/700,538 (reference application) is withdrawn in light of amendment of instant claim 40 excluding a daily dose of 10 mg/m2.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

The rejection of claims 28-30, 32-35 and 41-47 on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No.9,840,566 is maintained for reasons of record. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘566 patent anticipate the instant claims to the extent that the anti-GD2 antibody is the antibody of claims 3-5 of the ‘566 patent.

The rejection of claims 28-30, 32-35, and 41-47 on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 and 15-21 of U.S. Patent No.10,294,305 is maintained for reasons of record. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘305 patent anticipate the instant claims to the extent that the ch14.18 antibody is administered at a dose between 10 and 20 mg/m2/day (claim 1 of ‘305) or daily dose of 20mg/m2 (claim 10 of ‘305).

Claims 1-5, 7 and 9-19 of the ‘068 patent teach the limitations of the instant claims with the exception that claim 1 does not specifically state that the anti-GD2 antibody is administered without concomitant administration of Il-2 within the same treatment cycle and the exception that claim 1 does not specifically state that the anti-GD2 antibody comprises residues 21-240 of SEQ ID NO:3 and residues 21-462 of SEQ ID NO:4.   Claim 8 of the ‘068 patent requires, in part, that the administration of the GD2 antibody is preceded or accompanied by administration of Il-2.  Thus, claim 1 of the patent encompasses the administration of the anti-GD2 antibody without being preceded or accompanied by Il-2 in the same treatment cycle and it would have been prima facie obvious as of the effective filing date to carry out the method of claims 1-5 and 7-19 of the ‘068 patent without preceding or accompanying administration of Il-2.
Claim 1 of the ‘068 patent requires that the anti-GD2 antibody is ch14.18.  The instant specification teaches that APN311 is also known as ch14.18 (page 41, first sentence).  Thus, the APN311 antibody of the ‘068 patent meets the limitation of claim 28.


Claims 28, 29, 32-35, 41-45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No.10,995,147. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of the patent anticipates the instant claim.
It is noted that the specification can be used as a dictionary to learn the meaning of a term in the patent claim. Toro Co. v. White Consol. Indus., Inc., 199 F.3d 1295, 1299, 53 USPQ2d
1065, 1067 (Fed. Cir. 1999).  The ‘147 patent defines a GD2 positive cancer as including neuroblastoma, therefore the treatment of a high-risk neuroblastoma patient in claim 1 of the ‘147 patent meets the limitation of claim 28 requiring treatment of a GD2 positive cancer in a patient.  The administration of the ch14.18 antibody in claim 1 of the ‘147 patent meets the limitations of instant claims 29-32 and claims 44 and 45 as drawn to neuroblastoma and high risk neuroblastoma.  The APN311 antibody is defined by the ‘147 patent to be the same as the .  


Claims 28, 29, 32-35, 41-47 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6-13 and 15-23 of copending Application No. 16/375,022 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘022 application anticipate instant claims 28, 29, 32-35, 41-45 and render obvious claims 46 and 47.
It is noted that the specification can be used as a dictionary to learn the meaning of a term in the patent claim. Toro Co. v. White Consol. Indus., Inc., 199 F.3d 1295, 1299, 53 USPQ2d
1065, 1067 (Fed. Cir. 1999).  The ch14.18 antibody is defined by the ‘022 application to be the same as the APN311 antibody (page 65, lines 14-15) and is further defined by the ‘022 application to comprise amino acid residues 21-240 of SEQ ID NO:3 and amino acid residues 21-462 of SEQ ID NO:4 (page 60, “APN311 Sequence Data” to line 15 on page 62), thus the limitations of claims 33 are met by the APN311 antibody. The administration of the ch14.18 antibody at a dose of 25 mg/m2/day for four consecutive days for one or more treatment cycles in claim 13 of the ‘022 application meets the limitations of claim 39 and claims 34 and 35 for 4 X 25 mg/m2/day equaling 100 mg/m2/cycle and meets the limitation of two or more treatment cycles in claim 41 when the number of cycles is greater than one.
The administration of the ch14.18 antibody at a dose of 10 mg/m2/day for 10 consecutive days for one or more treatment cycles in claim 13 of the ‘022 application meets the limitations of claim 39 and claims 34 and 35 for 10 X 10 mg/m2/day equaling 100 mg/m2/cycle and meets the 
Claim 1 of the ‘022 application meets the limitations of without concomitant treatment with Il2 in instant claim 28 and the requirements of instant claims 42 and 43 for exclusion of GM-CSF or cytokine within the same or overall treatment period because not mention is made for the requirement of GM-CSF or cytokine in the method of claim 1 of the ‘022 application.
The ‘022 application defines the term "reduced dose" (page 5, lines 5-13) as a dose of the respective drug that is significantly lower, e.g. at least 10%, 20%, 30%, 40%, 50%, 60%, 70%, 80%, 90%, or 100% (or any range in between these doses) lower than the usual dose of the same drug administered in the same or similar setting, i.e. in the same or similar patient groups with the same or similar treatment(s). Thus instant claims 46 and 47 are obvious over claim 16 of the ‘022 application relative to the method of claim 13 of the ‘022 application carried out with concomitant Il-2 administration.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

New Ground of Rejection
Claims 28-30, 32, 33-35, 41-45 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 28-31, 33-39, 41-47 of copending Application No. 17/190,792 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘792 application anticipate the instant claim to the extent that the claims do not include IL-2 admisnitration.  Claim 36 of the ‘792 application anticipates instant claim 33 because the nucleic acids of SEQ ID NO:1 and SEQ ID NO: 2 encode amino acid residues 21-240 of SEQ ID NO:3 and 21-462 of SEQ ID NO:4. .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

All claims are rejected.  

All other rejections and/or objections as set forth or maintained in the previous Office action are withdrawn.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN A CANELLA whose telephone number is (571)272-0828. The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KAREN A. CANELLA
Examiner
Art Unit 1643



/Karen A. Canella/            Primary Examiner, Art Unit 1643